


EXECUTION COPY










BMW AUTO LEASING LLC,
as Transferor,

and

BMW VEHICLE LEASE TRUST 2009-1,
as Transferee




ISSUER SUBI CERTIFICATE TRANSFER AGREEMENT

Dated as of June 9, 2009

















--------------------------------------------------------------------------------




TABLE OF CONTENTS




Page

ARTICLE ONE DEFINITIONS

Section 1.01.

Definitions

2

Section 1.02.

Interpretive Provisions

2

ARTICLE TWO TRANSFER OF 2009-1 SUBI CERTIFICATE 2

Section 2.01.

Transfer of 2009-1 SUBI Certificate

2

Section 2.02.

True Sale

3

Section 2.03.

Representations and Warranties of the Transferor and the Transferee.

3

Section 2.04.

Financing Statement and Books and Records.

6

Section 2.05.

Acceptance by the Transferee

7

ARTICLE THREE MISCELLANEOUS 7

Section 3.01.

Amendment

7

Section 3.02.

Governing Law

7

Section 3.03.

Severability

7

Section 3.04.

Binding Effect

8

Section 3.05.

Headings

8

Section 3.06.

Counterparts

8

Section 3.07.

Further Assurances

8

Section 3.08.

Third-Party Beneficiaries

8

Section 3.09.

No Petition

8

Section 3.10.

No Recourse

8

Section 3.11.

Acknowledgement and Agreement

9

Section 3.12.

Limitation of Liability of Owner Trustee

9











--------------------------------------------------------------------------------




ISSUER SUBI CERTIFICATE TRANSFER AGREEMENT

This Issuer SUBI Certificate Transfer Agreement, dated as of June 9, 2009 (the
“Agreement”), is between BMW Auto Leasing LLC, a Delaware limited liability
company, as transferor (the “Transferor”), and BMW Vehicle Lease Trust 2009-1, a
Delaware statutory trust (the “Issuer”), as transferee (in such capacity, the
“Transferee”).

RECITALS

WHEREAS, BMW Manufacturing L.P. (“BMW LP”), as Grantor and UTI Beneficiary and
BNY Mellon Trust of New York, formerly known as The Bank of New York (Delaware),
as Trustee, have entered into that certain amended and restated trust agreement,
dated as of September 27, 1996, as further amended as of May 25, 2000 and
December 1, 2006 (the “Vehicle Trust Agreement”), pursuant to which Financial
Services Vehicle Trust, a Delaware statutory trust (the “Trust”), will take
assignments and conveyances of and hold in trust various assets (the “Trust
Assets”);

WHEREAS, the parties to the Vehicle Trust Agreement supplemented the Vehicle
Trust Agreement with a supplement, dated as of June 9, 2009 (together with the
Vehicle Trust Agreement, the “SUBI Trust Agreement”), to establish one special
unit of beneficial interest (the “2009-1 SUBI”);

WHEREAS, in connection with the SUBI Trust Agreement a separate portfolio of
Leases (the “Specified Leases”), the Vehicles that are leased under the
Specified Leases (the “Specified Vehicles”) and certain other related assets of
the Trust will be allocated to the 2009-1 SUBI, and;

WHEREAS, the Vehicle Trust has issued to BMW LP a certificate evidencing a
beneficial interest in the 2009-1 SUBI (the “2009-1 SUBI Certificate”);

WHEREAS, BMW LP has transferred and assigned, without recourse, all of BMW LP’s
right, title and interest in and to the 2009-1 SUBI Certificate to the
Transferor pursuant to that certain SUBI certificate transfer agreement, dated
as of June 9, 2009 (the “SUBI Certificate Transfer Agreement”), between BMW LP
and the Transferor;

WHEREAS, the Issuer was formed pursuant to that certain trust agreement, dated
as of May 21, 2009, as amended and restated as of June 9, 2009 (the “Trust
Agreement”), between the Transferor and Wilmington Trust Company, as owner
trustee;

WHEREAS, the Transferor and the Transferee desire to enter into this Agreement
to provide for the transfer and assignment by the Transferor to the Transferee,
without recourse, of all of the Transferor’s right, title and interest in and to
the 2009-1 SUBI Certificate and the interest in the 2009-1 SUBI represented
thereby; and

WHEREAS, immediately after the transfer of the 2009-1 SUBI Certificate to the
Issuer, the Issuer shall pledge the 2009-1 SUBI Certificate to Citibank, N.A.,
as Indenture Trustee (the “Indenture Trustee”) pursuant to that certain
indenture, dated as of June 9, 2009 (the “Indenture”), between the Issuer and
the Indenture Trustee.

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE ONE

DEFINITIONS

Section 1.01.

Definitions.  Capitalized terms used herein that are not otherwise defined shall
have the meanings ascribed thereto in the SUBI Trust Agreement, the Trust
Agreement or the Indenture, as the case may be.

“Agreement” means this Issuer SUBI Certificate Transfer Agreement, as amended or
supplemented from time to time.

“Assets” has the meaning set forth in Section 2.01.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. 101 et
seq., as amended.




“Indenture” has the meaning set forth in the recitals.

“Lien” has the meaning set forth in the Servicing Agreement.




“SUBI Trust Agreement” has the meaning set forth in the recitals.

“Transfer Price” has the meaning set forth in Section 2.01.

“Trust Agreement” has the meaning set forth in the recitals.

Section 1.02.

Interpretive Provisions.  For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, (i) terms
used in this Agreement include, as appropriate, all genders and the plural as
well as the singular, (ii) references to words such as “herein”, “hereof” and
the like shall refer to this Agreement as a whole and not to any particular
part, Article or Section within this Agreement, (iii) the term “include” and all
variations thereof shall mean “include without limitation” and (iv) the term
“proceeds” shall have the meaning ascribed thereto in the UCC.

ARTICLE TWO

TRANSFER OF 2009-1 SUBI CERTIFICATE

Section 2.01.

Transfer of 2009-1 SUBI Certificate.  In consideration of the Transferee’s
delivery to, or upon the order of, the Transferor of  $2,000,000,000 aggregate
principal amount of Notes and the Trust Certificates (the “Transfer Price”), the
Transferor hereby absolutely sells, transfers, assigns and otherwise conveys to
the Transferee, without recourse, and the Transferee does hereby purchase and
acquire all of the following (collectively, the “Assets”):

(i)

all right, title and interest in and to the 2009-1 SUBI Certificate and the
interest in the 2009-1 SUBI represented thereby, including all monies due and
paid thereon or in respect thereof;

(ii)

the beneficial rights evidenced thereby in any property that underlies or may be
deemed to secure the interest in the 2009-1 SUBI represented by the 2009-1 SUBI
Certificate;

(iii)

all of the Transferor’s rights and benefits, as Holder of the 2009-1 SUBI
Certificate under the Servicing Agreement and the SUBI Trust Agreement;

(iv)

all of the Transferor’s rights to and benefits in the 2009-1 SUBI under the SUBI
Certificate Transfer Agreement; and

(v)

all proceeds of the foregoing.

Section 2.02.

True Sale.  The parties hereto intend that the sale, transfer and assignment of
the Assets constitute a true sale and assignment of the Assets such that any
interest in and title to the Assets would not be property of the Transferor’s
estate in the event the Transferor becomes a debtor in a case under any
bankruptcy law.  To the extent that the conveyance of the Assets hereunder is
characterized by a court or similar governmental authority as a financing, it is
intended by the Transferor and the Transferee that the interest conveyed
constitute a first priority grant of a perfected security interest under the UCC
as in effect in the State of New York by the Transferor to the Transferee to
secure the security obligations of the Transferor under the Basic Documents.
 The Transferor does hereby grant to the Transferee a security interest in all
of its rights, title and privileges and interest in and to the Assets and the
parties hereto agree that this Agreement constitutes a “security agreement”
under all applicable law.

Section 2.03.

Representations and Warranties of the Transferor and the Transferee.

(a)

The Transferor hereby represents and warrants to the Transferee as of the date
of this Agreement and the Closing Date that:

(i)

Organization and Good Standing.  The Transferor is a limited liability company
duly formed, validly existing and in good standing under the laws of the State
of Delaware, and has power and authority to own its properties and to conduct
its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and shall have, power,
authority and legal right to acquire, own and sell the Assets.

(ii)

Due Qualification.  The Transferor is duly qualified to do business as a foreign
limited liability company in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
property or the conduct of its business shall require such qualifications,
except where the failure to have any such license, approval or qualification
would not have a material adverse effect on the condition, financial or
otherwise, of the Transferor or would not have a material adverse effect on the
ability of the Transferor to perform its obligations under this Agreement.

(iii)

Power and Authority.  The Transferor shall have the power and authority to
execute and deliver this Agreement and to carry out its terms; and the
execution, delivery and performance of this Agreement shall have been duly
authorized by the Transferor by all necessary corporate action.

(iv)

Binding Obligation.  This Agreement constitutes a legal, valid and binding
obligation of the Transferor, enforceable against it in accordance with its
terms, except as enforceability may be subject to or limited by bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.

(v)

No Violation.  The execution, delivery and performance by the Transferor of this
Agreement and the consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof shall not conflict with,
result in any breach of any of the terms and provisions of, nor constitute (with
or without notice or lapse of time) a default under, the limited liability
company agreement of the Transferor, or conflict with or breach any of the
material terms or provisions of, or constitute (with or without notice or lapse
of time) a default under, any indenture, agreement or other instrument to which
the Transferor is a party or by which it may be bound or any of its properties
are subject; nor result in the creation or imposition of any lien upon any of
its properties pursuant to the terms of any material indenture, agreement or
other instrument (other than this Agreement); nor violate any law or, to the
knowledge of the Transferor, any order, rule or regulation applicable to it or
its properties of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Transferor or any of its properties.

(vi)

No Proceedings.  There are no proceedings or investigations pending or, to the
knowledge of the Transferor, threatened against the Transferor, before any
court, regulatory body, administrative agency or other tribunal or governmental
instrumentality (A) asserting the invalidity of this Agreement, (B) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or (C) seeking any determination or ruling that, in the reasonable
judgment of the Transferor, would materially and adversely affect the
performance by the Transferor of its obligations under this Agreement.

(vii)

Title to 2009-1 SUBI Certificate.  Immediately prior to the transfer of the
2009-1 SUBI Certificate pursuant to this Agreement, the Transferor (A) is the
true and lawful owner of the 2009-1 SUBI Certificate and it has the legal right
to transfer the 2009-1 SUBI Certificate; (B) has good and valid title to the
2009-1 SUBI Certificate and the 2009-1 SUBI Certificate is on the date hereof
free and clear of all Liens; (C) will convey good, valid and indefeasible title
to the 2009-1 SUBI Certificate to the Transferee under this Agreement.

(b)

Perfection Representations. The representations, warranties and covenants set
forth on Schedule I hereto shall be a part of this Agreement for all purposes.
Notwithstanding any other provision of this Agreement or any other Basic
Document, the perfection representations contained in Schedule I shall be
continuing, and remain in full force and effect until such time as all
obligations under the Indenture have been finally and fully paid and performed.
The parties to this Agreement: (i) shall not waive any of the perfection
representations contained in Schedule I; (ii) shall provide the Rating Agencies
with prompt written notice of any breach of perfection representations contained
in Schedule I; and (iii) shall not waive a breach of any of the perfection
representations contained in Schedule I.

(c)

The Transferee hereby represents and warrants to the Transferor as of the date
of this Agreement and the Closing Date that:

(i)

Organization and Good Standing.  The Transferee is a statutory trust duly
formed, validly existing and in good standing under the laws of the State of
Delaware, and has power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted, and had at all relevant times, and shall have, power, authority and
legal right to acquire, own and sell the Assets.

(ii)

Due Qualification.  The Transferee is duly qualified to do business as a foreign
trust in good standing, and has obtained all necessary licenses and approvals in
all jurisdictions in which the ownership or lease of property or the conduct of
its business shall require such qualifications, except where the failure to have
any such license, approval or qualification would not have a material adverse
effect on the condition, financial or otherwise, of the Transferee or would not
have a material adverse effect on the ability of the Transferee to perform its
obligations under this Agreement.

(iii)

Power and Authority.  The Transferee shall have the power and authority to
execute and deliver this Agreement and to carry out its terms; and the
execution, delivery and performance of this Agreement shall have been duly
authorized by the Transferee by all necessary corporate action.

(iv)

Binding Obligation.  This Agreement constitutes a legal, valid and binding
obligation of the Transferee, enforceable against it in accordance with its
terms, except as enforceability may be subject to or limited by bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.

(v)

No Violation.  The execution, delivery and performance of this Agreement by the
Transferee and the consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof shall not conflict with,
result in any breach of any of the terms and provisions of, nor constitute (with
or without notice or lapse of time) a default under, the trust agreement of the
Transferee, or conflict with or breach any of the material terms or provisions
of, or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement or other instrument to which the Transferee is a party or
by which it may be bound or any of its properties are subject; nor result in the
creation or imposition of any lien upon any of its properties pursuant to the
terms of any material indenture, agreement or other instrument (other than this
Agreement); nor violate any law or, to the knowledge of the Transferee, any
order, rule or regulation applicable to it or its properties of any court or of
any federal or state regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Transferee or any of
its properties.

(vi)

No Proceedings.  There are no proceedings or investigations pending or, to the
knowledge of the Transferee, threatened against the Transferee, before any
court, regulatory body, administrative agency or other tribunal or governmental
instrumentality (A) asserting the invalidity of this Agreement, (B) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or (C) seeking any determination or ruling that, in the reasonable
judgment of the Transferee, would materially and adversely affect the
performance by the Transferee of its obligations under this Agreement.

(d)

The representations and warranties set forth in this Section shall survive the
sale of the Assets by the Transferor to the Transferee and the pledge of the
Assets by the Transferee to the Indenture Trustee.  Upon discovery by the
Transferor, the Transferee or the Indenture Trustee of a breach of any of the
foregoing representations and warranties, the party discovering such breach
shall give prompt written notice to the others.

Section 2.04.

Financing Statement and Books and Records.

(a)

In connection with the conveyance of the Assets hereunder, the Transferor agrees
that prior to the Closing Date, it will file, at its own expense, one or more
financing statements with respect to the Assets meeting the requirements of
applicable state law in such manner as necessary to perfect the sale of the
Assets to the Transferor, and the proceeds thereof (and any continuation
statements as are required by applicable state law), and to deliver a
file-stamped copy of each such financing statement (or continuation statement)
or other evidence of such filings (which may, for purposes of this Section,
consist of telephone confirmation of such filings with the file stamped copy of
each such filings to be provided to the Transferee in due course), as soon as is
practicable after receipt by the Transferor thereof.

(b)

The Transferor further agrees that it will treat the transfer of the Assets as a
sale for accounting purposes, take no actions inconsistent with the Transferee’s
ownership of the Assets and on or prior to the Closing Date indicate on its
books, records and statements that the Assets have been sold to the Transferee.

(c)

If the Transferor makes any change in its jurisdiction of organization (within
the meaning of the applicable UCC), name or corporate structure that would make
any financing statement or continuation statement filed in accordance with
paragraph (a) above seriously misleading within the applicable provisions of the
UCC or any title statute, the Transferor shall give the Transferee written
notice thereof at least 30 days prior to such change and shall promptly file
such financing statements or amendments as may be necessary to continue the
perfection of the Transferor’s interest in the Assets.

Section 2.05.

Acceptance by the Transferee.  The Transferee agrees to comply with all
covenants and restrictions applicable to a Holder of the 2009-1 SUBI Certificate
and the interest in the 2009-1 SUBI represented thereby, whether set forth in
the 2009-1 SUBI Certificate, in the SUBI Trust Agreement or otherwise, and
assumes all obligations and liabilities, if any, associated therewith.

ARTICLE THREE

MISCELLANEOUS

Section 3.01.

Amendment.  This Agreement may be amended from time to time in a writing signed
by the parties hereto without the consent of the related Noteholders or the
related Certificateholders, provided, that any such amendment will not, in the
good faith judgment of the parties hereto, materially and adversely affect the
interest of any of such holders.

Section 3.02.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to any otherwise
applicable principles of conflicts of laws (other than Sections 5-1401 and
5-1402 of the New York General Obligations Law).

Section 3.03.

Severability.  If one or more of the covenants, agreements or provisions of this
Agreement shall be for any reason whatever held invalid or unenforceable, such
provisions shall be deemed severable from the remaining covenants, agreements
and provisions of this Agreement, and such invalidity or unenforceability shall
in no way affect the validity or enforceability of such remaining covenants,
agreements and provisions, or the rights of any parties hereto.  To the extent
permitted by law, the parties hereto waive any provision of law that renders any
provision of this Agreement invalid or unenforceable in any respect.

Section 3.04.

Binding Effect.  The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their permitted successors and
assigns.

Section 3.05.

Headings.  The Article and Section headings are for convenience of reference
only and shall not define or limit any of the terms or provisions hereof.

Section 3.06.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which so executed and delivered shall be deemed to be an original, but
all of which counterparts shall together constitute but one and the same
instrument.

Section 3.07.

Further Assurances.  Each party hereto shall do such acts, and execute and
deliver to the other party such additional documents or instruments as may be
reasonably requested in order to effect the purposes of this Agreement and to
better assure and confirm unto the requesting party its rights, powers and
remedies hereunder.

Section 3.08.

Third-Party Beneficiaries.  Except as otherwise provided in this Agreement, no
Person shall have any right or obligation hereunder.

Section 3.09.

No Petition.  Each of the parties hereto covenants and agrees that prior to the
date that is one year and one day after the date upon which all obligations and
payments under the Securitized Financing have been paid in full, they will not
(and, to the fullest extent permitted by applicable law, the Indenture Trustee
shall not have the power to) institute against, or join any Person in
instituting against the UTI Beneficiary (and the general partner of the UTI
Beneficiary that is a partnership, or the managing member of the UTI Beneficiary
that is a limited liability company), the Vehicle Trustee, the Trust, any
Special Purpose Affiliate (and the general partner of any Special Purpose
Affiliate that is a partnership, or the managing member of any Special Purpose
Affiliate that is a limited liability company) that holds a beneficial interest
in the Trust, the Transferor, the Transferee, the Indenture Trustee or any
Affiliate or beneficiary of the same, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding or other proceedings under any
United States federal or state bankruptcy or similar law.

Section 3.10.

No Recourse.  Notwithstanding anything to the contrary contained in this
Agreement, the obligations of the Transferor under this Agreement are
non-recourse obligations of the Transferor, and shall be payable by the
Transferor, solely from the proceeds of the 2009-1 SUBI Certificate and the
Servicing Agreement, but only to the extent of any interest of the Transferor
therein. No amount owing by the Transferor hereunder in excess of the
liabilities that it is required to pay in accordance with the preceding sentence
shall constitute a “claim” (as defined in Section 101(5) of the Bankruptcy Code)
against it.  In the event that, notwithstanding the foregoing, the Transferee is
deemed to have any interest in any Trust Assets or Other SUBI Assets that may be
acquired by the Transferor from time to time, the Transferee agrees to fully
subordinate all claims it may be deemed to have against the Trust Assets
allocated to the UTI Portfolio and each other SUBI Portfolio.  The agreement set
forth in the preceding sentence shall constitute a subordination agreement for
purposes of Section 510(a) of the Bankruptcy Code.   No recourse shall be had
for the payment of any amount owing hereunder or for the payment of any fee
hereunder or any other obligation of, or claim against, the Transferor arising
out of or based upon this Agreement, against any stockholder, employee, officer,
agent, director or authorized person of the Transferor or Affiliate thereof;
provided, however, that the foregoing shall not relieve any such person or
entity of any liability they might otherwise have as a result of fraudulent
actions or omissions taken by them.

Section 3.11.

Acknowledgement and Agreement.  By execution below, the Transferor expressly
acknowledges and consents to the pledge of the 2009-1 SUBI Certificate and the
2009-1 SUBI and the assignment of all rights and obligations of the Transferor
related thereto by the Transferee to the Indenture Trustee pursuant to the
Indenture for the benefit of the Noteholders.  In addition, the Transferor
hereby acknowledges and agrees that for so long as the Notes are Outstanding,
the Indenture Trustee will have the right to exercise all powers, privileges and
claims of the Transferee under this Agreement.

Section 3.12.

Limitation of Liability of Owner Trustee.  Notwithstanding anything contained
herein to the contrary, this instrument has been signed by Wilmington Trust
Company not in its individual capacity but solely in its capacity as Owner
Trustee of the Issuer and in no event shall Wilmington Trust Company in its
individual capacity or, except as expressly provided in the Trust Agreement, as
Owner Trustee of the Issuer have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or in any of the certificates, notices or agreements delivered pursuant hereto,
as to all of which recourse shall be had solely to the assets of the Issuer in
accordance with the priorities set forth herein.  For all purposes of this
Agreement, in the performance of any duties or obligations of the Issuer
hereunder, the Owner Trustee shall be subject to, and entitled to the benefits
of, the terms and provisions of Articles Six, Seven and Eight of the Trust
Agreement.

[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers duly authorized as of the day and year
first above written.

BMW AUTO LEASING LLC,

as Transferor







By:  /s/ Martin Stremplat          

Name: Martin Stremplat

Title: Vice President-Finance







By:  /s/ Joachim Herr                          

Name: Joachim Herr

Title: Treasurer




BMW VEHICLE LEASE TRUST 2009-1,

as Transferee







By:

Wilmington Trust Company,

not in its individual capacity but solely as

Owner Trustee







By:

/s/ J. Christopher Murphy                          

Name: J. Christopher Murphy
Title: Financial Services Officer





--------------------------------------------------------------------------------

Schedule I

Perfection Representations, Warranties and Covenants




In addition to the representations, warranties and covenants contained in the
Issuer SUBI Certificate Transfer Agreement, BMW Auto Leasing LLC, as transferor
(the “Transferor”), hereby represents, warrants, and covenants to BMW Vehicle
Lease Trust 2009-1, as transferee (the “Transferee”), as follows on the Closing
Date:




1.

The Issuer SUBI Certificate Transfer Agreement creates a valid and continuing
security interest (as defined in the applicable UCC) in the 2009-1 SUBI
Certificate in favor of the Transferee, which security interest is prior to all
other Liens and is enforceable as such as against creditors of and purchasers
from the Transferor.




2. The 2009-1 SUBI Certificate constitutes a “general intangible,” “instrument,”
“certificated security,” or “tangible chattel paper,” within the meaning of the
applicable UCC.




3. The Transferor owns and has good and marketable title to the 2009-1 SUBI
Certificate free and clear of any Liens, claim or encumbrance of any Person,
excepting only liens for taxes, assessments or similar governmental charges or
levies incurred in the ordinary course of business that are not yet due and
payable or as to which any applicable grace period shall not have expired, or
that are being contested in good faith by proper proceedings and for which
adequate reserves have been established, but only so long as foreclosure with
respect to such a lien is not imminent and the use and value of the property to
which the Lien attaches is not impaired during the pendency of such proceeding.




4. The Transferor has received all consents and approvals to the sale of the
2009-1 SUBI Certificate under the Issuer SUBI Certificate Transfer Agreement to
the Transferee required by the terms of the 2009-1 SUBI Certificate to the
extent that it constitutes an instrument or a payment intangible.




5. The Transferor has received all consents and approvals required by the terms
of the 2009-1 SUBI Certificate, to the extent that it constitutes a securities
entitlement, certificated security or uncertificated security, to the transfer
to the Transferee of its interest and rights in the 2009-1 SUBI Certificate
under the Issuer SUBI Certificate Transfer Agreement.




6. The Transferor has caused or will have caused, within ten days after the
effective date of the Issuer SUBI Certificate Transfer Agreement, the filing of
all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the sale of
the 2009-1 SUBI Certificate from the Transferor to the Transferee and the
security interest in the 2009-1 SUBI Certificate granted under the Issuer SUBI
Certificate Transfer Agreement.




7. To the extent that the 2009-1 SUBI Certificate constitutes an instrument or
tangible chattel paper, all original executed copies of each such instrument or
tangible chattel paper have been delivered to the Transferee.




8. Other than the transfer of the 2009-1 SUBI Certificate from BMW Manufacturing
L.P. to the Transferor under the SUBI Certificate Transfer Agreement and from
the Transferor to the Transferee under the Issuer SUBI Certificate Transfer
Agreement and the security interest granted to the Indenture Trustee pursuant to
the Indenture, the Transferor has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed the 2009-1 SUBI Certificate. The
Transferor has not authorized the filing of, nor is aware of, any financing
statements against the Transferor that include a description of collateral
covering the 2009-1 SUBI Certificate other than any financing statement relating
to any security interest granted pursuant to the Basic Documents or that has
been terminated.




9. No instrument or tangible chattel paper that constitutes or evidences the
2009-1 SUBI Certificate has any marks or notations indicating that it has been
pledged, assigned or otherwise conveyed to any Person other than the Indenture
Trustee.









